DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10, 21, 27-28, 30, 41, 43-44, 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tenny et al. (hereinafter Tenny)(US 2018/0199185).
Regarding claim 1, Tenny teaches a wireless communication method, comprising: sending, by a terminal device, a first message to an access network device, wherein the first message carries at least one of first capability information or first function parameter information, the first capability information is used for indicating the access network device that a maximum communication capability of the terminal device is needed to be updated into a first communication capability, and the first function parameter information is used for indicating the access network device that a function parameter of the terminal device for communication is needed to be updated into a first function parameter, or a value range of the function parameter of the terminal device for communication is needed to be updated into a first value range of the function parameter(item 415 in Fig. 4; P[0058], share a connection configured with N carriers); and
 receiving, by the terminal device, a second message from the access network device, wherein the second message carries the function parameter or the value range of the function parameter configured for the terminal device by the access network device according to the at least one of the first capability information or the first 
Regarding claim 2, Tenny teaches the method of claim 1, before sending, by the terminal device, the first message to the access network device, comprising: determining, by the terminal device, according to a present condition of the terminal device, at least one of the first communication capability or the first function parameter, or, determining, by the terminal device, according to the present condition of the terminal device, at least one of the first communication capability or the first value range of the function parameter(item 417 in Figu. 4; P[0058], UE determines that it is overheating; triggers the transfer of the UE capability).  
Regarding claim 4, Tenny teaches the method of laim 1, before sending, by the terminal device, the first message to the access network device, further comprising: sending, by the terminal device, a third message to the access network device, wherein the third message carries second capability information, and the second capability information used for indicating a maximum communication capability of the terminal device, wherein the first capability information is used for indicating the maximum communication capability indicated by the second capability information is needed to be updated into the first communication capability, and the first function parameter information is used for indicating that the function parameter configured for the terminal device by the access network device according to the maximum communication capability is needed to be updated into the first function parameter, or that the value range of the function parameter configured for the terminal device by the access network device according to the maximum communication capability is needed to be updated into the first value range of the function parameter(P[0058], capability update message to the network; indicated the UE in the event 419; item 419 in Fig. 4; the number of carriers being aggregated to M).  
Regarding claim 7, Tenny teaches the method the method of laim 1, before sending, by the terminal device, the first message to the access network device, further comprising: receiving, by the terminal device, a fifth message from the access network device, wherein the fifth message used for indicating at least one of: a communication capability supported by the network device, the function parameter supported by 
Regarding claim 8, Tenny teaches the method the method of claim 4, wherein the maximum communication capability of the terminal device comprises at least one of: a maximum number of carriers supported for carrier aggregation communication, a maximum number of antennas supported for Multiple Input Multiple Output (MIMO) communication, a maximum number of carriers supported for dual connectivity communication, or a maximum receiver capability corresponding to an interference cancellation function; and wherein the function parameter or the value range of the function parameter of the terminal device for communication comprises at least one of: a number or number range of carriers for carrier aggregation communication, a number or number range of antennas for MIMO communication, a number or number range of carriers for dual connectivity communication, or a receiver capability or capability range corresponding to an interference cancellation function.  
Claim 10 is rejected for the same reason as set forth in claim 1.
Claims 21, 27 and 28 are rejected for the same reason as set forth in claims 1, 7-8 respectively.
Claim 30 is rejected for the same reason as set forth in claim 1.
Regarding claim 41, Tenny teaches the method of claim 1, wherein the at least one of the first communication capability supported by the network device, the function parameter supported by the network device, or the value range of the function parameter supported by the network device is a respective one supported by the network device in a communication process of the terminal device and the network device(P[0054], first configuration may be an initial configuration specified by the network; P[0058], UE and network share a connection configuration with N carriers).    
Regarding claim 43, Tenny teaches the method method of claim 1, wherein the function parameter or the value range of the function parameter configured based on the first communication capability is applicable within 
Claims 44 and 46 are rejected for the same reason as set forth in claims 41 and 43 respectively.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-18, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (hereinafter Tenny)(US 2018/0199185) in view of Wu et al.(hereinafter Wu)US 2010/0130217).
Regarding claim 17, Tenny teaches all the particulars of the claim except the method further comprising: when the terminal device switches from a serving access network device to another access network device, sending, by the serving access network device, a sixth message to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information. However, Wu teaches in an analogous art the method further comprising: when the terminal device switches from a serving access network device to another access network device, sending, by the serving access network device, a sixth message to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information (P[0027]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising: when the terminal device switches from a serving access network device to another access network device, sending, by the serving access network device, a sixth message to the another access network device, wherein the sixth message carries the at least one of the first capability information or the first function parameter information in order to have efficient grouping of heterogeneous environment.
Regarding claim 18, Wu teaches yhe method of claim 17, wherein the sixth message further carries at least one of: a communication capability of the terminal device before the updating operation, or a value range of the function parameter of the terminal device before the updating operation(claim 20).  
Claims 37 and 38 are rejected for the same reason as set forth in claims 17 and 18 respectively.

 Claim 42, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (hereinafter Tenny)(US 2018/0199185) in view of Li et al.(hereinafter Li)US 2017/0346695).
Regarding claim 42, Tenny teaches all the particulars of the claim except the method of claim 1, wherein different first communication capabilities, different value ranges of the function parameter, or both are supported for different terminal devices by the access network device; or, different first communication capabilities, different value ranges of the function parameter, or both are supported for terminal devices in different terminal device groups by the access network device, and a same first communication capability, a same value range of the function parameter, or both are supported for terminal devices in a same terminal device group by the access network device.  However, Li teaches in an analogous art wherein different first communication capabilities, different value ranges of the function parameter, or both are supported for different terminal devices by the access network device; or, different first communication capabilities, different value ranges of the function parameter, or both are supported for terminal devices in different terminal device groups by the access network device, and a same first communication capability, a same value range of the function parameter, or both are supported for terminal devices in a same terminal device group by the access network device(P[0029; 0089]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have  wherein different first communication capabilities, different value ranges of the function parameter, or both are supported for different terminal devices by the access network device; or, different first communication capabilities, different value ranges of the function parameter, or both are supported for terminal devices in different terminal device groups by the access network device, and a same first communication capability, a same value range of the function parameter, or both are supported for terminal devices in a same terminal device group by the access network device in order to have efficient grouping of heterogeneous environment.
Claim 45 is rejected for the same reason as set forth in claim 42.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/                Primary Examiner, Art Unit 2647